     Case 1:20-cr-00060-NONE-SKO Document 25 Filed 09/10/21 Page 1 of 2


 1    HEATHER E. WILLIAMS, CA Bar #122664
      Federal Defender
 2    REED GRANTHAM, CA Bar #294171
      Assistant Federal Defender
 3    Office of the Federal Defender
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: 559-487-5561
 5    Fax: 559-487-5950
 6    Attorney for Defendant
      CHAZ BANKS
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:20-cr-00060-NONE-SKO
12                         Plaintiff,               STIPULATION AND ORDER TO
                                                    CONTINUE STATUS CONFERENCE;
13     vs.                                          EXHIBIT
14     CHAZ BANKS,                                  DATE: March 18, 2022
                                                    TIME: 9:30 a.m.
15                        Defendant.                JUDGE: Hon. Dale A. Drozd
16
17
18           IT IS HEREBY STIPULATED by and between the parties hereto, through their
19    respective counsel, that the status conference regarding the Delancey Street program in the
20    above-captioned matter currently set for September 17, 2021, may be continued to March 18,
21    2022 at 9:30 a.m. for further status conference regarding the defendant’s participation in the
22    Delancey Street program.
23           On March 13, 2020, Mr. Banks entered a plea of guilty to Count 1 of the Information
24    filed in this matter. See Dkt. #5, #1. On September 17, 2020, Mr. Banks appeared for sentencing
25    in this matter. See Dkt. #19. At the sentencing hearing, sentencing was continued to permit Mr.
26    Banks to participate in the two-year Delancey Street program. See Dkt. #19. Mr. Banks was
27    released to participate in the Delancey Street program on September 24, 2020. See Dkt. #21. Mr.
28    Banks has been residing at and participating in the Delancey Street program since that date.
     Case 1:20-cr-00060-NONE-SKO Document 25 Filed 09/10/21 Page 2 of 2


 1             Attached as Exhibit A is a September 8, 2021 letter from the Delancey Street program

 2    indicating that Mr. Banks remains at the program and is fully participating. See Exhibit A.

 3    Accordingly, the parties are requesting a further continuance in this matter to continue to monitor

 4    Mr. Banks’s progress at the Delancey Street program. As this is a sentencing hearing, no

 5    exclusion of time is necessary.

 6
 7                                                           Respectfully submitted,

 8                                                           PHILLIP A. TALBERT
                                                             Acting United States Attorney
 9
10    DATED: September 9, 2021                                /s/ Jeffrey Spivak
                                                             JEFFREY SPIVAK
11                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
12
13                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
14
15    DATED: September 9, 2021                               /s/ Reed Grantham
                                                             REED GRANTHAM
16                                                           Assistant Federal Defender
                                                             Attorney for Defendant
17                                                           CHAZ BANKS

18
19
20
                                                   ORDER
21
22             The court has reviewed and considered the stipulation of the parties to continue the status

23    conference in this case. Good cause appearing, the status conference hearing currently scheduled

24    for September 17, 2021, is continued to March 18, 2022, at 9:30 a.m.

25
      IT IS SO ORDERED.
26
          Dated:        September 9, 2021
27
                                                         UNITED STATES DISTRICT JUDGE
28
       Banks – Stipulation and [Proposed]              -2-
       Order to Continue Status Conference
